NO. 07-03-0011-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL E

JANUARY 13, 2003

______________________________


IN RE MICHAEL RAY DUNN, A/K/A TERRY NEWTON SANDERS
_________________________________



Before JOHNSON, C.J., REAVIS, J. and BOYD, S.J. (1)
MEMORANDUM OPINION
	Relator Michael Ray Dunn a/k/a Terry Newton Sanders, seeks issuance of a writ
of mandamus against respondents the Honorable John Board, Judge of the 181st District
Court of Potter County, and Rebecca King, District Attorney of Potter County.  We deny
the petition.  
	When petition for writ of mandamus is made, it is the relator's burden to show
entitlement to the relief being requested.  See generally Johnson v. Fourth District Court
of Appeals, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding).  Relator must file with the
petition a certified sworn copy of every document that is material to relator's claim for relief
and that was filed in any underlying proceeding, and a properly authenticated transcript
of any relevant testimony from any underlying proceeding including any exhibits offered
in evidence or a statement that no testimony was adduced in connection with the matter
complained of.  Tex. R. App. P. 52.7(a).  
	Relator's petition contains only allegations.  Certified, sworn copies of motions and
correspondence referenced in the petition are not attached or furnished, nor is any other
document or transcript.  Relator has not presented a record which shows entitlement to the
relief sought, or upon which we are authorized to act.  
	The petition for writ of mandamus is denied.  

								Phil Johnson
								Chief Justice



1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.


 entered to assure the filing of appropriate
notices and documentation to dismiss appellant's appeal if appellant does not desire to
prosecute this appeal, or, if appellant desires to prosecute this appeal, to assure that the
reporter's record will be timely filed and that the appeal will be diligently pursued.  If the trial
court determines that counsel should be appointed to represent appellant on appeal, the
court should cause the clerk of this court to be furnished the name, address, and State Bar
of Texas identification number of the newly-appointed attorney.  
	The trial court is directed to: (1) conduct any necessary hearings; (2) make and file
appropriate findings of fact, conclusions of law and recommendations, and cause them to
be included in a supplemental clerk's record; (3) cause the hearing proceedings to be
transcribed and included in a reporter's record; and (4) have a record of the proceedings
made to the extent any of the proceedings are not included in the supplemental clerk's
record or the reporter's record.  In the absence of a request for extension of time from the
trial court, the supplemental clerk's record, reporter's record of the hearing and
proceedings pursuant to this order, and any additional proceeding records, including any
orders, findings, conclusions and recommendations, are to be sent so as to be received
by the clerk of this court not later than July 31, 2002. 	
 
							Per Curiam
Do not publish.